DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to Response to Non-Final rejection after RCE filed 12/02/2021. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Tiffany Logan on 12/28/2021.

The application has been amended as follows: 
	17. (Cancelled)
	18. (Cancelled)
	19. (Cancelled)

Allowable Subject Matter
Claims 1, 4-14, 16 and 20 are allowed.
The following is a statement of reasons for allowance:

Regarding Claim 1 Perl teaches a method for transferring products (G), to or from a product collection surface (7) of a product (G) processing line (Fig. 1), on which they can accumulate 
for unloading products (G):
a loaded sheet (intermediate layer; par 27) transfer step (par 27), during which a collection sheet (intermediate layer; par 27), is separately moved between the collection surface (7) and a receiving zone (14), where conveying means for sheet (intermediate layer conveyor; par 26) are
an empty sheet (intermediate layer; par 27) transfer step (par 27), during which the collection sheet (intermediate layer; par 27), empty, is transferred between the collection surface (7) and the top of an empty tray stack (annotated Fig. 1) in an empty tray zone (15)
for loading products (G) the empty sheet transfer sheet step includes:
a first step of bringing the empty collection sheet (intermediate layer; par 27) from the empty sheet stack (annotated Fig. 1) and
a second step of bringing the collection sheet (intermediate layer; par 27) from the empty sheet stack (annotated Fig. 1) to the collection surface (7).
a product (G) transfer step (par 24), during which products (G) are transferred between the collection surface (7) and the collection tray (4) as a single batch of products (G) in one step from the back (where the orientation of the products have not been defined in the claims) with a single planar sweeping movement (par 24), while the collection sheet (intermediate layer; par 27) is held flush with the collection surface (7) where at par 24 Perl teaches that the products (G; pack layer) shifted from the conveyor (6) onto collection surface (7) via slide (8)

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer or a tray or transfer step comprises two successive steps including a step of bringing the empty collection tray to an intermediary zone, and a second step of bringing the collection tray from said intermediary zone to the collection surface.



While Perl in view of ‘480 teaches the steps claimed as described above using an intermediate layer (sheet of cardboard or plastic material), Perl in view of ‘480 does not disclose the claimed method steps performed using a tray.

Laudet teaches a method for transferring trays that includes an intermediate layer configured as
a tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the intermediate layers for the purposes of stabilizing the transporting and storing of products. (par 20)

However, the Prior Art fails to teach the product transfer step including a single actuator holding the loaded tray in front of the collection surface and moves the tray fully loaded before holding the collection tray and moves the collection tray unloaded after holding the collection tray, the first actuation being in charge of maintaining on single collection tray at a time in front of the collection surface as well as moving the collection tray to or from the receiving zone and to for from the empty tray zone.

Regarding Claim 10 Perl teaches a transfer unit (annotated Fig. 1) for transferring products (G) to or from a collection surface (7) of a processing line (Fig. 1), on which they can accumulate (par 24), said unit (annotated Fig. 1) comprising

27) between the receiving zone (14) and in front of the collection surface (7),

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘188 drawn to the same inventor, intermediate layer (13) is disclosed as a cardboard or paper material (par 2) and a flat sheet (Fig. 1)

Perl teaches that a stop bar (8) centers the products (G) and can be controlled to be traversed possibly supports the shifting of the centered pack layer laterally.
However, Perl does not specifically teach that the stop bar transfers products with a sweep movement between the collection surface (7) and the collection tray (intermediate layer; par 27)
‘188 teaches a transfer unit (Fig. 1) that includes a collection sheet (13) and a collection surface
(annotated Fig. 1). ‘188 further teaches an actuator (4, 5) for transferring products (10) with a sweep movement between the collection surface (annotated Fig. 1) and the collection sheet (13) while it faces said collection surface (annotated Fig. 1) providing a pushing device for the purposes of pushing the products (10) onto the collection sheet within the transport device. (par 42)
While Perl in view of ‘188 teaches the claimed limitations as described above using an intermediate layer (sheet of cardboard or plastic material), Perl in view of ‘188 does not disclose the claimed tray.

Laudet teaches a transfer unit for transferring trays that includes an intermediate layer configured as a tray (par 4, 6) formed by expanding a sheet of cardboard material providing 

However, the Prior Art fails to teach a first actuator that holds the loaded tray in front of the collection surface and moves the tray fully loaded before holding the collection tray and moves the collection tray unloaded after holding the collection tray, the first actuation being in charge of maintaining on single collection tray at a time in front of the collection surface as well as moving the collection tray to or from the receiving zone and to for from the empty tray zone.

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731